TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-97-00472-CV






Martin L. Estrada, Appellant



v.



Gloria R. Estrada, Appellee






FROM THE DISTRICT COURT OF BEXAR COUNTY, 288TH JUDICIAL DISTRICT


NO. 96-CI-14428, HONORABLE HENRY SCHUBLE, JUDGE PRESIDING 






PER CURIAM


	Appellant Martin L. Estrada seeks to challenge a trial-court judgment rendered on
March 18, 1997.  He filed a notice of appeal on April 17, 1997.  The cause was transferred to this
Court from the Fourth District Court of Appeals on July 30, 1997.

	On August 14, 1997, the Clerk of this Court informed Estrada that he was not a
party who could perfect an appeal by filing a notice of appeal. (1)  See former Tex. R. App. P.
40(a)(1).  The Clerk invited Estrada to file a cost bond or substitute with the trial court and to
forward the document to this Court by August 29, 1997.  See Linwood v. NCNB Tex., 885
S.W.2d 102 (Tex. 1994).  The Clerk cautioned Estrada that the Court could dismiss the appeal
on its own motion if he did not properly perfect the appeal.

	To date, Estrada has not replied.  The cause is dismissed for want of jurisdiction. 
Former Tex. R. App. P. 54(c), 60(a)(2); Davies v. Massey, 561 S.W.2d 799, 801 (Tex. 1978).


Before Chief Justice Carroll, Justices Jones and Kidd

Dismissed for Want of Jurisdiction

Filed:   December 11, 1997

Do Not Publish

1.        Under the rules of appellate procedure in effect before September 1, 1997, an individual must
have generally filed a cost bond or substitute to perfect an appeal.  Because judgment was rendered
and the deadline to perfect occurred before the effective date of the new rules, the former rules apply. 
All citations are to the former rules of appellate procedure.